The plaintiff in error, hereinafter called defendant, was convicted in the county court of Jackson county on a charge of having the possession of *Page 167 
a still, and was sentenced to pay a fine of $150 and to serve 30 days in the county jail.
The case was tried in January, 1927, and the appeal was lodged in this court in March, 1928. No briefs in support of the appeal have been filed. No appearance for oral argument was made at the time the case was submitted.
Where an appeal is prosecuted to this court upon conviction for a misdemeanor, and no briefs in support thereof are filed nor oral argument made, this court will examine the record for jurisdictional or fundamental error, and, if none appear, and the evidence reasonably sustains the verdict, the case will be affirmed. We have examined the record and testimony, and, while the case was very poorly tried on the part of the state, we find no jurisdictional or fundamental error. The testimony is such that the jury might reasonably and logically find the defendant guilty.
The case is affirmed.